Kincheloe, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation and supplemental stipulation of counsel for the parties hereto:
STIPULATION OP PACTS
It is hereby stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the court:
(1) That, at the time of exportation of the merchandise involved in the appeals, enumerated in annexed schedule, which merchandise is marked on the invoices with the letter A and checked by examiners HNK Henry N. Kimura such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, packed ready for shipment to the United States, at the invoice unit price, plus packing as invoiced; also, that at the time of exportation there was no higher foreign value for this merchandise.
(2) That, at the time of exportation of the above-described merchandise, no like or similar article, manufactured or produced in the United States, was being freely offered for sale for domestic consumption to all purchasers in the principal market of the United States, in the ordinary course of trade, and hence, the appraisement herein, insofar as it was made under authority of the Presidential proclamation published in TD .46158,. was inapplicable to said merchandise.
SUPPLEMENTAL STIPULATION OF SUBMISSION
In addition to the facts contained in a stipulation entitled nos. 130776A/1715, etc., of Osaki Shoten, Ltd., dated at San Francisco, June 18, 1942, it is hereby further stipulated and agreed, by and between counsel for the respective parties hereto, subject to the approval of the court:
(1) That upon the dates of exportation of the rubber boots listed in annexed schedule, such or similar merchandise manufactured or produced in the United States was being freely offered for sale, packed ready for delivery to all purchasers, in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities, in such market and at the prices shown in attached schedule, under the column entitled “American selling price.”
(2) That the appeals are abandoned as to all merchandise other than that referred to in the stipulation dated June 18, 1942 and marked with the letter A and the merchandise listed in the annexed schedule, and that upon this stipulation the cases referred to above may be deemed to be submitted.
Oil the agreed facts I find the export value, as that value' is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise represented on the invoices by the items marked with the letter A and checked by examiner Henry N. Kimura HNK, and that such values are the invoice unit prices, plus packing as invoiced.
I further find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the rubber boots listed in schedule B, hereto attached and made a part hereof, and that such values are as listed in said schedule B. ,
*681The appeals having been abandoned -insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be rendered accordingly.